Opinion issued January 27, 2011

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-00651-CV
———————————
The cadle company, Appellant
V.
roy h. bray, Appellee

 

 
On Appeal from the County Court at Law Number One
Harris County, Texas

Trial Court Case No. 579,602-801
 

 
MEMORANDUM OPINION         
Appellant, The
Cadle Company, has filed a motion to dismiss its appeal.  No decision has yet been handed down in this
case.  Accordingly, the motion is
granted, and the appeal is dismissed.  Tex. R. App. P. 42.1(a)(1).
The Clerk is directed to issue
mandate within 10 days of the date of this opinion.  Tex.
R. App. P. 18.1.
PER CURIAM
 
Panel
consists of Chief Justice Radack and Justices Bland and Alcala.